 

Case 7:20-cv-06685-NSR Document 6 Filed 09/21/20 Page 1of1
Case 7-20- cv -06685-NSR_ Document5 Filed in NYSD on 09/17/2020 Page 1 of 1

U.S. Department of Justice

United States Attorney
Southern District of New York

 

MEMO.ENDORSED

86 Chambers Street
New York, New York 10007

The apostate
September 17, 2020 a el “denied |

By ECF Cf
Hon. Nelson S. Roman
United States Courthouse .
=O tian pas Bitees White Plains, New York 10601-~
White Plains, NY 1001 Clerk of Court requested to terminate the motion
(doc. 5). |

 

Re: U.S. Dep’t of Housing & Urban Dev. v. McFall, 20 CV 6685 (NSR)
Dear Judge Roman: /

This Office represents the U.S. Department of Housing and Urban Development
(“HUD”) in this appeal from the Bankruptcy Court of the Southern District of New York. HUD,
a creditor, is appealing orders granting the debtor/appellee’s motion to reduce the value of /
HUD’s secured claim to zero, denying HUD’s motion for reconsideration of that order, and /
approving the debtor’s chapter 13 plan over HUD’s objection. j

—)

On consent, I write respectfully to request a seven-day extension of the deadline to file | /
HUD’s appellate brief, from September 21 to September 28, 2020, with a corresponding |
adjustment of the remaining briefing schedule. Preparation of HUD’s brief has been delayed by
August vacations and the start of online schooling for my children. This is HUD’s first request
for a change to the briefing schedule. The debtor/appellee consents to the request.

 

 

 

 

Respectfully,

AUDREY STRAUSS

Acting United States Attorney for the
aa SS Southern District of New York
4 Sj rs gts wy
ee ~ MENT ; mene By: _/s/ Brandon Cowart
ELECTRONICALL:? blue’ BRANDON H. COWART
ROC #: a ee Assistant United States Attorney
SATE FILED: Oly [isto | Telephone: (212) 637-2693

 

ct

ae eed

ne amr ent | Email: brandon.cowart@usdoj.gov

cc: All parties (by ECF)
